Filed 8/12/22 Sky Properties v. Valor CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


SKY PROPERTIES, INC.,                                        B311875

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No. BC667584)
         v.

VALOR LLP,

     Defendant and
Respondent.


       APPEAL from orders and a judgment of the Superior Court
of the County of Los Angeles, David Sotelo, Judge. Dismissed, in
part, and affirmed, in part.
       Robert Gentino for Plaintiff and Appellant.
       Law Office of Marcelo E. DiMauro, Marcelo E. DiMauro, for
Defendant and Respondent.
                     I.     INTRODUCTION

      Plaintiff Sky Properties, Inc. (Sky Properties) purports to
appeal from the trial court’s orders confirming a nonbinding
arbitration award and entering judgment in favor of its prior law
firm, defendant Valor LLP (Valor),1 and denying its motion to
reconsider or vacate. Because we conclude that Sky Properties’
appeal from the court’s order confirming the nonbinding
arbitration award and entering judgment is untimely and it has
waived its appeal of the court’s denial of its postjudgment motion
to vacate, we dismiss its appeal, in part, and affirm, in part.

                      II.   BACKGROUND

A.    Nonbinding Arbitration Award and Sky Properties’
      Rejection of Award

      On April 27, 2016, Valor executed a retainer contract in
which it agreed to represent Sky Properties in an unlawful
detainer action and to arbitrate any disputes between the parties.
The action settled in May 2016, but Sky Properties refused to pay
the amount billed by Valor,2 triggering a fee dispute. The parties
engaged in a fee-arbitration pursuant to the Mandatory Fee
Arbitration Act (Bus. & Prof. Code § 6200 et seq.) which resulted


1     Codefendant Ramin Kermani-Nejad, the managing partner
of Valor, is not a respondent on appeal.

2      Sky Properties alleged that Valor billed over $35,000 in
fees for one month of representation between April 18 and
May 17, 2016.




                                 2
in a May 12, 2017, nonbinding award in favor of Valor in the
amount of $27,994.73.
       On July 6, 2017, Sky Properties filed in the trial court a
rejection of award and a request for trial after attorney-client fee
arbitration. That same date, Sky Properties filed a complaint
seeking declaratory relief.

B.    Orders Compelling Binding Arbitration

      On September 27, 2017, the trial court entered an order
compelling arbitration between Valor and Sky Properties
pursuant to a stipulation and, two weeks later, granted the
codefendant attorney’s motion to compel arbitration,3 stayed the
action pending the completion of the arbitration, and set a status
conference for April 12, 2018.4

C.    Binding Arbitration Proceedings

      On May 16, 2018, over six months after it was ordered to
arbitrate its dispute, Sky Properties initiated a binding
arbitration proceeding before ADR Services, Inc. (ADR). On
May 25, 2018, ADR sent the parties a letter acknowledging
receipt of Sky Properties’ demand for arbitration and, among

3     The motion to compel arbitration is not in our record.
According to Sky Properties’ motion for reconsideration, Valor did
not serve the motion, and Sky Properties therefore did not appear
at the hearing.

4     The record does not contain the status conference report
ordered for the April 12, 2018, or a minute order for the
conference.




                                  3
other things, requesting a response from the parties with their
arbitrator preferences by June 19, 2018. On August 1, 2018,
Valor served Sky Properties with its list of arbitrator preferences.
      On August 9, 2018, the trial court entered a minute order
dismissing the declaratory relief action “without prejudice
pursuant to Code of Civil Procedure section 664.6[5] with the
[c]ourt retaining jurisdiction to enter judgment on [the binding
contractual] arbitration award.”

D.    Motion to Confirm Nonbinding Award

      On May 13, 2020, Valor filed a motion to set aside the
dismissal, confirm the nonbinding award, and enter judgment in
favor of Valor (motion to confirm). Sky Properties opposed the
motion and Valor filed a reply.
      On September 3, 2020, the trial court held a hearing on
Valor’s motion to confirm and took the matter under submission.
Later that same day, the court issued a minute order granting
the motion and also entered a signed order providing, among
other things, that: “Judgment is entered against [Sky Properties]
and in favor of [Valor] in the amount of $24,994.73, plus ten
percent annual interest on the whole amount commencing
June 7, 2017.”6


5    Further statutory references are to the Code of Civil
Procedure.

6     Sky Properties failed to include a copy of the
September 3, 2020, judgment in its appellant’s appendix. It did,
however, file a copy of that judgment as an attachment to its
Civil Case Information Statement.




                                 4
E.    Motion to Reconsider or for Section 473 Relief

      On September 21, 2020, Sky Properties filed a motion for
reconsideration under section 1008 or, in the alternative, relief
pursuant to . . . section 473, subdivision (b) (section 473(b)).
Valor opposed the motion.
      On February 10, 2021, the trial court held a hearing on the
motion for reconsideration and took the matter under
submission.7 Later that same day, the court issued an order
denying the motion. It also filed and entered another judgment
in favor of Valor, purportedly by “default.”
      On March 8, 2021, Sky Properties filed a notice of appeal
purporting to appeal from the judgment and/or orders entered on
“2-10-21; 9-3-20.”

                      III.   DISCUSSION

A.    Appeal of September 3, 2020, Judgment is Untimely

     The record appears to contain two judgments, the first filed
on September 3, 2020, and the second filed over five months later


7      The record does not include a reporter’s transcript of the
hearing or a suitable substitute such as a settled or agreed
statement. Nor does it include a complete record of Valor’s
opposition to the motion, as Sky Properties concedes.
Specifically, Sky Properties omitted the exhibits that were
attached to Valor’s opposition and explained its omission by
stating that “these exhibits have no relevance or bearing on the
trial court’s erroneous orders.” Sky Properties asserted it would
move to augment the record with the exhibits; but it did not do
so.




                                5
on February 10, 2021. We asked the parties to submit letter
briefs on whether Sky Properties’ appeal from the judgment was
timely. “[A]ppealability goes to our jurisdiction, [and] we are
dutybound to consider it on our own motion.” (Olsen v. Cory
(1983) 35 Cal.3d 390, 398.) Neither party submitted a letter brief
in response to our request.
       “‘[T]he timely filing of an appropriate notice of appeal or its
legal equivalent is an absolute prerequisite to the exercise of
appellate jurisdiction.’” (K.J. v. Los Angeles Unified School Dist.
(2020) 8 Cal.5th 875, 881; see Cal. Rules of Court, rule 8.104(b)
[“If a notice of appeal is filed late, the reviewing court must
dismiss the appeal”].)8 Under rule 8.104(a)(1), a notice of appeal
must be filed no later than 180 days after entry of judgment,
unless the superior court clerk or party serves on the appealing
party a document entitled “‘Notice of Entry’ of judgment or a
filed-endorsed copy of the judgment, accompanied by proof of
service . . . .” (Rule 8.104(a)(1)(B).)
       Based on our review of the September 3, 2020, order, we
conclude it was a final judgment from which Sky Properties was
required to appeal, as there were no further issues between the
parties left to be adjudicated. (See Walton v. Mueller (2009) 180
Cal.App.4th 161, 167.) We will assume for purposes of this
appeal that neither the court clerk nor a party filed a notice of
entry. Thus, Sky Properties was required to file its notice of
appeal from the September 3, 2020, judgment within 180 days,
that is, by March 2, 2021. Sky Properties filed its notice of
appeal on March 8, 2021.


8    Further rule references are to the California Rules of
Court.




                                  6
      That the trial court entered a second judgment on
February 10, 2021, does not render Sky Properties’ appeal timely
as that second judgment did not result in “‘a substantial change
in the rights of the parties . . . .’” (See Ellis v. Ellis (2015) 235
Cal.App.4th 837, 842.)
      Finally, because Sky Properties filed its motion to
reconsider after the entry of the final judgment, its appeal from
the denial of that motion must also be dismissed as taken from a
nonappealable order. (Reynolds v. City of Calistoga (2014) 223
Cal.App.4th 865, 871 [“denial of [a] motion for reconsideration [is]
not appealable but [is] reviewable on [a] timely appeal of the
underlying order”]; Powell v. County of Orange (2011) 197
Cal.App.4th 1573, 1576 [“The majority of courts addressing the
issue have concluded an order denying a motion for
reconsideration is not appealable, even when based on new facts
or law”].)

B.    Motion for Relief Under Section 473(b)

       The trial court’s order denying Sky Properties’ alternative
motion for relief under section 473(b), however, is a separately
appealable postjudgment order under section 904.1, subdivision
(a)(2). (Fleur du Lac Estates Assn. v. Mansouri (2012) 205
Cal.App.4th 249, 257). And, Sky Properties’ March 8, 2021,
notice of appeal from that February 10, 2021, order was timely.
       “Section 473[(b)] provides for two distinct types of relief—
commonly differentiated as ‘discretionary’ and ‘mandatory’—from
certain prior actions or proceedings in the trial court. ‘Under the
discretionary relief provision, on a showing of “mistake,
inadvertence, surprise, or excusable neglect,” the court has




                                  7
discretion to allow relief from a “judgment, dismissal, order, or
other proceeding taken against” a party or his or her attorney.
Under the mandatory relief provision, . . . upon a showing by
attorney declaration of “mistake, inadvertence, surprise, or
neglect,” the court shall vacate any “resulting default judgment
or dismissal entered.”’ [Citation.] Applications seeking relief
under the mandatory provision of section 473 must be
‘accompanied by an attorney’s sworn affidavit attesting to his or
her mistake, inadvertence, surprise, or neglect.’ (§ [473(b)].)”
(Luri v. Greenwald (2003) 107 Cal.App.4th 1119, 1124.)
       Although Sky Properties purports to appeal from the trial
court’s denial of its motion to vacate the judgment under section
473(b), it has failed to: describe the relevant standard of review
for such appeals; explain whether it was seeking relief based on
the mandatory or discretionary relief provisions of section 473(b);
or articulate how the court erred in denying its motion, much less
provide reasoned argument and authority in support of such
error. Instead, it urges us to conclude that the court erred
because Sky Properties “submitted undisputed evidence of its
participation by arbitration commencement, fee payment, and
return of strike list. It is undisputed that ADR Services, Inc. and
[Valor], not [Sky Properties, were] responsible for the delay in
arbitration.” Although Sky Properties also asserts that “[d]ue to
[Valor’s] failure to participate in arbitration, [it] reasonably
concluded that [Valor] had simply decided to drop the matter,” it
does not suggest that its conclusion in this regard was a mistake
that warranted relief under either the discretionary or
mandatory provisions of section 473(b). Thus, at bottom, Sky
Properties’ argument is directed either to the merits of the court’s
initial judgment in favor of Valor or its assertion of new facts in




                                 8
support of its motion to reconsider, rather than to the merits of
the court’s denial of its motion to vacate.
       Sky Properties’ failure to provide reasoned argument or cite
authorities in support of its challenge to the trial court’s ruling on
the section 473(b) motion constitutes a waiver of the issue on
appeal. “We are not bound to develop appellants’ arguments for
them. [Citation.] The absence of cogent legal argument or
citation to authority allows this court to treat the contentions as
waived. [Citations.]” (In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 830; People v. Stanley (1995) 10 Cal.4th
764, 793 [court may treat issue as waived where party fails to
provide a legal argument with citation of authorities].) We
therefore affirm the February 10, 2021, order.




                                  9
                      IV.   DISPOSITION

      Sky Properties’ appeals from the orders vacating the
dismissal and confirming the nonbinding award and denying
reconsideration are dismissed and the order denying the motion
to vacate is affirmed. Valor is entitled to its costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                               10